Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-15, 20 are drawn to an apparatus. 
Claims 16-19 are drawn to a process.  
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter
Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of (1) the fundamental practice of exchanging financial obligations. 
Let us begin by considering the requirements of each independent claim: 
Claims 1, 16, and 20 share the same operative limitations and thus stand or fall together. 
Thus, let us take Claim 1 as exemplary: 
1. A gaming system comprising:
a processor circuit; and
a memory coupled to the processor circuit, the memory comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to:
determine a cashout bonus status that corresponds to a player of a gaming session on an electronic gaming machine (EGM);
determine a bonus portion that is based on the cashout bonus status and a cash balance on an electronic gaming machine (EGM);
transmit an offer message to a device that is viewable by the player that comprises an offer to allocate a value of a portion of the bonus portion on the EGM and the cash balance on the EGM to be spent with a predefined vendor that is associated with a game provider that provided a game being executed to provide the gaming session; and
responsive to receiving an acceptance of the offer from the player, the processor circuit is further caused to transfer the value from the EGM to an account that is associated with the player and the predefined vendor.

The claim language above centers on presenting the impression of offering a player account credit at a vendor in exchange for monetary funds in the form of a bonus portion of a player’s cash balance. These claims, as drafted, represent a process that, under its broadest reasonable interpretation, that clearly covers as discussed by the Court, a method of organizing human activity. Even if the offer is not actual exchange as discussed in claim 5, because an offer is still being made, the claim is still a method of organizing human activity. Additionally, other claims discuss how the bonus portion is calculated and the conditions for administering a bonus portion, however these claims represent further details of the abstract idea and not technical elements that would create statutory subject matter. 
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology because the claims focus on an offer and acceptance concept and not on computer technology.  To reiterate, the claims do not describe any virtual environment or computer technology itself in which in either case the claims would be an improvement. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only a generic computer is used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Here the invention discloses a processor and memory for performing the invention, wherein both are generic computer components. Furthermore machine comprising of the two is presented as only an apparatus for presenting the offer to the player. Thus, there is not a linkage between the machine and the offer to the player. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.
Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive. Applicant’s arguments beginning on page 9 where Applicant states that the claim is integrated into a practical application because as Applicant states the claim language is tied into a particular machine located at a gaming establishment.  Particularly, Applicant states that a benefit of using the particular game machine is that offers can be made to vendors located within the casino and thus the player can spend more time at the gaming establishment. However, Examiner does not see this as benefiting computer technology which would move the application towards having a practical application. Instead using a gaming machine at the casino is only a benefit to that specific casino’s profitability. 
Next, Applicant argues that the claim language offers significantly more as each individual step while abstract is not well-known, routine, and conventional when tied to the hardware mechanism.  In the discussion of Step 2A, Examiner found these limitations to be abstract ideas, and then in Step 2B, they were found to not have a practical application. Examiner disagrees with this approach suggested by Applicant as it would make these steps which previously did not pass either Step 2A or 2B as eligible simply based on their novelty when tied to a computer. Berkhemier expressly does not support this approach. “The innovative aspects of the claims improve computerized digital asset and content management systems by enabling control of object and object relationship integrity, reducing redundancy, [and] linking objects to enable one to many editing․ Such improvements to computer functionality are precisely the kind of improvements that have been found patent eligible under Alice.” When these improvements to computer technology are captured in the claim, Berkheimer demands that Examiner factually prove that the claim language does not provide significantly more. 
However, as discussed above, the steps in question are not aimed at computer technology but only into maximizing profits. Therefore, the approach of identifying the computer components and showing how they are not significantly more was the correct approach.   The claims remain rejected.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913.  The examiner can normally be reached on Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or -proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715